
	
		III
		109th CONGRESS
		2d Session
		S. RES. 581
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2006
			Mr. Bunning (for
			 himself, Mr. Inhofe, and
			 Mr. Vitter) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Condemning the anti-democratic actions of
		  President Hugo Chavez and admonishing the statements made by him to the United
		  Nations General Assembly on September 20, 2006.
	
	
		Whereas, to consolidate his powers, President Chavez
			 rewrote the constitution of Venezuela after he was elected in 1998;
		Whereas, in August 2004, President Chavez survived a
			 recall vote through intimidation and other undemocratic actions;
		Whereas President Chavez has decreed that all private
			 property deemed not in productive use will be confiscated by the
			 government of Venezuela and redistributed to third parties;
		Whereas President Chavez has enacted a media
			 responsibility law placing restrictions on broadcast media coverage, imposing
			 severe penalties for violations, and using other legal methods to intimidate
			 media outlets that criticize his government;
		Whereas changes imposed by President Chavez to the penal
			 code of Venezuela have threatened the freedom of expression and freedom of
			 association once enjoyed by the citizens of Venezuela, and have increased jail
			 terms for those convicted of criticizing the government of that country;
		Whereas President Chavez and his supporters have stated
			 their intention to use their full control of the national assembly to change
			 the constitution of Venezuela to allow President Chavez to remain in power
			 until 2030, a period of time that exceeds the current constitutional limits of
			 Venezuela;
		Whereas, in an effort to destabilize the already fragile
			 democratic governments of other countries in the region, President Chavez is
			 supporting radical forces in Colombia, Bolivia, and Ecuador, as well as leftist
			 parties in those countries;
		Whereas President Chavez has repeatedly stated his desire
			 to unite Latin America to serve as a buffer against the United States;
		Whereas President Chavez has aligned himself with
			 countries that are classified by the Department of State as sponsors of
			 terrorism;
		Whereas President Chavez has developed a close
			 relationship with the Dictator of Cuba, Fidel Castro;
		Whereas President Chavez has also associated himself with
			 other dictators, including Kim Jong Il of North Korea and the totalitarian
			 regime of Iran;
		Whereas President Chavez was allowed to promote hatred in
			 a speech which he delivered at the United Nations General Assembly on September
			 20, 2006, and referred to the President of the United States as the
			 devil;
		Whereas President Chavez referred to the President of the
			 United States as the spokesman of imperialism for the efforts of
			 the United States to aid the citizens of Afghanistan and Iraq in the goal of
			 those citizens to create a permanent and viable representative government;
			 and
		Whereas President Chavez made unsubstantial claims that
			 the United States has set in motion a coup in Venezuela and continues to
			 support coup attempts in Venezuela and elsewhere: Now, therefore, be it
		
	
		that the Senate condemns President
			 Chavez for his anti-democratic actions and his statements made at the United
			 Nations General Assembly on September 20, 2006.
		
